DETAILED ACTION
1.	This communication is to provide a correction for dependency of claims 2, 3 and 9.

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in a phone interview with Attorney James Morris on 06/29/2021.
Amendment to this applicant as follows:
Claim 3, on line 1 of the claim, changes “2” to - - 1- - 
Claim 4, on line 1 of the claim, changes “2” to - - 1- - 
Claim 9, on line 1 of the claim, changes “2” to - - 1- - 

Contact Information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.
06/29/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845